UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN CALVIN PITTS, a/k/a Johnny Pitts,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry C. Morgan, Jr.,
District Judge. (CR-98-70)


Submitted:   January 30, 2003            Decided:   February 10, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Calvin Pitts, Appellant Pro Se. Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Calvin Pitts appeals the district court’s order denying

his motion to modify his sentence.       We have reviewed the record and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.     See United States v. Pitts, No. CR-98-70

(E.D. Va. Nov. 6, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2